Order entered October 12, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                 No. 05-22-00914-CV

                       IN RE SONIA HENRIQUES, Relator

           Original Proceeding from the 470th Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 470-54214-2020

                                     ORDER
                 Before Justices Molberg, Pedersen, III, and Garcia

      Based on the Court’s opinion of this date, we CONDITIONALLY

GRANT relator’s petition for writ of mandamus and DIRECT the trial court to

issue a written order granting relator’s Motion to Transfer to Grayson County.

      We further ORDER the trial court to file with this Court, within ten days of

the date of this order, a certified copy of its order issued in compliance with this

order and with the Court’s opinion of this date. Should the trial court fail to comply

with this order, the writ will issue.

      We VACATE our September 20, 2022 order staying the trial-court

proceedings.
      We ORDER each party to bear his or her own costs of this original

proceeding.

                                      /s/   DENNISE GARCIA
                                            JUSTICE